Exhibit 10.2

 



 January 7, 2020

 

Mr. Sunil Bhonsle

Chief Executive Officer

Titan Pharmaceuticals, Inc.

400 Oyster Point Blvd., Suite 505

South San Francisco, CA 94080

 

Dear Mr. Bhonsle:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim”) (the “Placement Agent”) and Titan Pharmaceuticals, Inc., a company
incorporated under the laws of the State of Delaware (the “Company”), pursuant
to which the Placement Agent shall serve as the placement agent for the Company,
on a “reasonable best efforts” basis, in connection with the proposed placement
(the “Placement”) of common stock (the “Shares”) of the Company, par value
$0.001 per share (“Common Stock”), and warrants to purchase Common Stock (the
“Purchase Warrants” and, collectively with the Shares, the “Securities”). The
terms of the Placement and the Securities shall be mutually agreed upon by the
Company and the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein constitutes that the Placement Agent would have
the power or authority to bind the Company or any Purchaser or an obligation for
the Company to issue any Securities or complete the Placement. This Agreement
and the documents executed and delivered by the Company and the Purchasers in
connection with the Placement, including but not limited to the Purchase
Agreement (as defined below), shall be collectively referred to herein as the
“Transaction Documents.” The date of the closing of the Placement shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that the Placement Agent’s obligations hereunder are on a reasonable best
efforts basis only and that the execution of this Agreement does not constitute
a commitment by the Placement Agent to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of the Placement Agent with respect to securing any other financing on
behalf of the Company. Following the prior written consent of the Company, the
Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Placement. The sale of the
Securities to any Purchaser will be evidenced by a securities purchase agreement
(the “Purchase Agreement”) between the Company and such Purchaser in a form
mutually agreed upon by the Company and the Placement Agent. Capitalized terms
that are not otherwise defined herein have the meanings given to such terms in
the Purchase Agreement. Prior to the signing of any Purchase Agreement,
executive officers of the Company will be available upon reasonable notice and
during normal business hours to answer inquiries from prospective Purchasers.

 

SECTION 1.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF
THE COMPANY.

 

A.            Representations of the Company. Each of the representations and
warranties (together with any related disclosure schedules thereto) and
covenants made by the Company to the Purchasers in the Purchase Agreement in
connection with the Placement is hereby incorporated herein by reference into
this Agreement (as though fully restated herein) and is, as of the date of this
Agreement and as of the Closing Date, hereby made to, and in favor of, the
Placement Agent. In addition to the foregoing, the Company represents and
warrants that:

 

 1 

 



1.         The Company has prepared and filed with the Commission a registration
statement on Form S-3 (Registration No. 333-230742), and amendments thereto, and
related preliminary prospectuses, for the registration under the Securities Act
of 1933, as amended (the “Securities Act”), of the Shares, which registration
statement, as so amended (including post-effective amendments, if any) became
effective on April 24, 2019. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“Free Writing Prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the Free Writing Prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

 2 

 



2.         The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus and
the Prospectus Supplement, as amended or supplemented, did not and will not
contain as of the date thereof any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in the light of the circumstances under which they were
made not misleading; and any further documents so filed and incorporated by
reference in the Base Prospectus, the Time of Sale Prospectus or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus or Prospectus Supplement, or
to be filed as exhibits or schedules to the Registration Statement, which (x)
have not been described or filed as required or (y) will not be filed within the
requisite time period.

 

3.         The Company is eligible to use Free Writing Prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any Free Writing Prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any Free Writing Prospectus.

 

4.         There are no affiliations with any FINRA member firm among the
Company's officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Registration Statement and SEC Reports.

 

B.             Covenants of the Company. The Company has delivered or made
available, or will as promptly as practicable deliver or make available, to the
Placement Agent complete conformed copies of the Registration Statement and of
each consent and certificate of experts, as applicable, filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, the Time of Sale Prospectus and the Prospectus Supplement, as
amended or supplemented, in such quantities and at such places as the Placement
Agent reasonably requests. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to the Closing
Date, any offering material in connection with the offering and sale of the
Securities pursuant to the Placement other than the Base Prospectus, the Time of
Sale Prospectus, the Prospectus Supplement, the Registration Statement, copies
of the documents incorporated by reference therein and any other materials
permitted by the Securities Act.

 

 3 

 



SECTION 2.          REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of FINRA, (ii)
is registered as a broker/dealer under the Exchange Act, (iii) is licensed as a
broker/dealer under the laws of the States applicable to the offers and sales of
the Securities by the Placement Agent, (iv) is and will be a corporate entity
validly existing under the laws of its place of incorporation, and (v) has full
power and authority to enter into and perform its obligations under this
Agreement. The Placement Agent will immediately notify the Company in writing of
any change in its status as such. The Placement Agent covenants that it will use
its reasonable best efforts to conduct the Placement hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.  

 

SECTION 3.          COMPENSATION. In consideration of the services to be
provided for hereunder, the Company shall pay to the Placement Agent or its
designees their pro rata portion (based on the Securities placed) of the
following compensation with respect to the Securities which they are placing:

 

A.            A cash fee (the “Cash Fee”) equal to an aggregate of seven percent
(7%) of the aggregate gross proceeds raised in the Placement. The Cash Fee shall
be paid at the Closing of the Placement.

 

B.             Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse the Placement Agent for all travel and other
out-of-pocket expenses, including the reasonable fees, costs and disbursements
of its legal counsel, in an amount not to exceed an aggregate of $45,000. The
Company will reimburse Placement Agent directly out of the Closing of the
Placement. In the event this Agreement shall terminate prior to the consummation
of the Placement, the Placement Agent shall be entitled to reimbursement for
actual expenses upon providing reasonable documentation relating to the
incurrence of such expenses; provided, however, such expenses shall not exceed
$45,000.

 

C.             The Placement Agent reserves the right to reduce any item of its
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that the Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.

 

SECTION 4.         INDEMNIFICATION. The Company agrees to the indemnification
and other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

SECTION 5.          ENGAGEMENT TERM. The Placement Agent’s engagement hereunder
shall be until the earlier of (i) the final closing date of the Placement and
(ii) the date a party terminates the engagement according to the terms of the
next sentence (such date, the “Termination Date” and the period of time during
which this Agreement remains in effect is referred to herein as the “Term”).
After an initial period of three (3) month(s) from the date hereof, the
engagement may be terminated at any time by either party upon 10 days written
notice to the other party, effective upon receipt of written notice to that
effect by the other party. If the Company elects to terminate this Agreement for
any reason even though the Placement Agent was prepared to proceed with the
Placement reasonably within the intent of this Agreement, and if within twelve
(12) months following such termination, the Company completes any financing of
equity, equity-linked or debt or other capital raising activity of the Company
(other than the exercise by any person or entity of any options, warrants or
other convertible securities) with any of the investors contacted by Placement
Agent during the term of this Agreement, then the Company will pay the Placement
Agent upon the closing of such financing the compensation set forth in Section 3
herein. Notwithstanding anything to the contrary contained herein, the
provisions concerning the Company’s obligation to pay any fees actually earned
pursuant to Section 3 hereof and the provisions concerning confidentiality,
indemnification and contribution contained herein and the Company’s obligations
contained in the Indemnification Provisions will survive any expiration or
termination of this Agreement. If this Agreement is terminated prior to the
completion of the Placement, all fees due to the Placement Agent shall be paid
by the Company to the Placement Agent on or before the Termination Date (in the
event such fees are earned or owed as of the Termination Date). The Placement
Agent agrees not to use any confidential information concerning the Company
provided to the Placement Agent by the Company for any purposes other than those
contemplated under this Agreement.

 

 4 

 



SECTION 6.       PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

SECTION 7.        NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that the
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of the Placement Agent hereunder, all of which are hereby expressly waived.

 

SECTION 8.        CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company contained herein and in the Purchase Agreement, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of their obligations
hereunder, and to each of the following additional terms and conditions, except
as otherwise disclosed to and acknowledged and waived by the Placement Agent by
the Company:

 

A.         No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus, the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

 

B.          The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus, the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

C.          All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

D.          The Placement Agent shall have received from outside counsels to the
Company such counsels’ written opinions, addressed to the Placement Agent and
the Purchasers and dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agent.

 

E.           On the date of this Agreement and on the Closing Date, the
Placement Agent shall have received a “comfort” letter from OUM & Co. LLP as of
each such date, addressed to the Placement Agent and in form and substance
satisfactory in all respects to the Placement Agent and Placement Agent’s
counsel.

 

 5 

 



F.           On the Closing Date, Placement Agent shall have received a
certificate of the chief executive officer of the Company, dated, as applicable,
as of the date of such Closing, to the effect that, as of the date of this
Agreement and as of the applicable date, the representations and warranties of
the Company contained herein and in the Purchase Agreement were and are accurate
in all material respects, except for such changes as are contemplated by this
Agreement and except as to representations and warranties that were expressly
limited to a state of facts existing at a time prior to the applicable Closing
Date, and that, as of the applicable date, the obligations to be performed by
the Company hereunder on or prior thereto have been fully performed in all
material respects.

 

G.          On the Closing Date, Placement Agent shall have received a
certificate of the Secretary of the Company, dated, as applicable, as of the
date of such Closing, certifying to the organizational documents, good standing
in the state of incorporation of the Company and board resolutions relating to
the Placement of the Securities from the Company.

 

H.          The Company (i) shall not have sustained since the date of the
latest audited financial statements included or incorporated by reference in the
Registration Statement, the Base Prospectus and the Prospectus Supplement, any
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Registration Statement, the Base Prospectus and
the Prospectus Supplement, and (ii) since such date there shall not have been
any change in the capital stock or long-term debt of the Company or any change,
or any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders' equity, results
of operations or prospects of the Company, otherwise than as set forth in or
contemplated by the Registration Statement, the Base Prospectus and the
Prospectus Supplement, the effect of which, in any such case described in clause
(i) or (ii), is, in the judgment of the Placement Agent, so material and adverse
as to make it impracticable or inadvisable to proceed with the sale or delivery
of the Securities on the terms and in the manner contemplated by the Base
Prospectus, Time of Sale Prospectus and Prospectus Supplement.

 

I.           The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares and Warrant Shares shall be listed for trading on
the Trading Market or other applicable U.S. national exchange and reasonable
evidence of such action, if available, shall have been provided to the Placement
Agent upon its request. The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the Trading Market or other applicable U.S. national exchange, nor has the
Company received any information suggesting that the Commission or the Trading
Market or other U.S. applicable national exchange is contemplating terminating
such registration or listing.

 

J.           No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

 6 

 



K.          The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 

L.           The Company shall have entered into a Purchase Agreement with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

M.         FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

N.          Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 

SECTION 9.        INTENTIONALLY OMITTED.

 

SECTION 10.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney's fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

  

 7 

 



SECTION 11.     ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

 

SECTION 12.       CONFIDENTIALITY. The Placement Agent (i) will keep the
Confidential Information (as such term is defined below) confidential and will
not (except as required by applicable law or stock exchange requirement,
regulation or legal process (“Legal Requirement”)), without the Company’s prior
written consent, disclose to any person any Confidential Information, and (ii)
will not use any Confidential Information other than in connection with the
Placement. The Placement Agent further agrees to disclose the Confidential
Information only to its Representatives (as such term is defined below) who need
to know the Confidential Information for the purpose of the Placement, and who
are informed by the Placement Agent of the confidential nature of the
Confidential Information. The term “Confidential Information” shall mean, all
confidential, proprietary and non-public information (whether written, oral or
electronic communications) furnished by the Company to a Placement Agent or its
Representatives in connection with the Placement Agent’s evaluation of the
Placement. The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by a Placement Agent or its Representatives in violation of this
Agreement, (ii) is or becomes available to a Placement Agent or any of its
Representatives on a non-confidential basis from a third-party, (iii) is known
to a Placement Agent or any of its Representatives prior to disclosure by the
Company or any of its Representatives, or (iv) is or has been independently
developed by a Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the Company. The term
“Representatives” shall mean the Placement Agent’s directors, board committees,
officers, employees, financial advisors, attorneys and accountants. This
provision shall be in full force until the earlier of (a) the date that the
Confidential Information ceases to be confidential and (b) two years from the
date hereof. Notwithstanding any of the foregoing, in the event that the
Placement Agent or any of its Representatives are required by Legal Requirement
to disclose any of the Confidential Information, the Placement Agent and its
Representatives will furnish only that portion of the Confidential Information
which the Placement Agent or its Representative, as applicable, is required to
disclose by Legal Requirement as advised by counsel, and will use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information so disclosed.

 

SECTION 13.      NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

 8 

 



SECTION 14.     Press Announcements. The Company agrees that the Placement Agent
shall, from and after any Closing, have the right to reference the Placement and
the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

SECTION 15.     ONE-TIME WAIVER. Pursuant to Section 7.4 of that certain
Underwriting Agreement, dated as of October 16, 2019, by and between the Company
and the Placement Agent, as representative to the underwriters (the “Prior
Underwriting Agreement”), the Company and the Placement Agent hereby waive the
restriction on the Company contained in Section 4.20 of the Prior Underwriting
Agreement solely with respect to the issuance of the Securities as contemplated
by this Agreement as memorialized by the securities purchase agreements between
the Company and certain purchasers thereto.

 

 

[The remainder of this page has been intentionally left blank.]

 



 9 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

  Very truly yours,       Maxim GROUP LLC       By:  /s/ Clifford A. Teller    
Name: Clifford A. Teller    

Title:   Executive Managing Director,

         Investment Banking

      Address for notice:   405 Lexington Avenue   New York, NY 10174  
Attention: James Siegel, General Counsel   Email: jsiegel@maximgrp.com

 

 

Accepted and Agreed to as of

the date first written above:

 

TITAN PHARMACEUTICALS, INC.     By:  /s/ Sunil Bhonsle     Name: Sunil Bhonsle  
  Title:   Chief Executive Officer          

 

Address for notice:

Titan Pharmaceuticals, Inc.

400 Oyster Point Blvd., Suite 505

South San Francisco, CA 94080
Attn: Chief Executive Officer

Email: sbhonsle@titanpharm.com

 

[Signature Page to Placement Agency Agreement Between

Titan Pharmaceuticals, Inc. and Maxim Group LLC]

 



 

 

 

ADDENDUM A

INDEMNIFICATION PROVISIONS

 

 In connection with the engagement of Maxim Group LLC (the “Lead Manager”) by
Titan Pharmaceuticals, Inc. (the “Company”) pursuant to a placement agency
agreement dated as of the date hereof, between the Company and the Lead Manager,
as it may be amended from time to time in writing (the “Agreement”), the Company
hereby agrees as follows:

 

1.        To the extent permitted by law, the Company will indemnify the Lead
Manager and each of its affiliates, directors, officers, employees and
controlling persons (within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934) against
all losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to the Agreement, except, with
regard to the Lead Manager, to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from the Lead Manager’s willful misconduct or gross negligence in
performing the services described herein, as the case may be.

 

2.        Promptly after receipt by the Lead Manager of notice of any claim or
the commencement of any action or proceeding with respect to which the Lead
Manager is entitled to indemnity hereunder, the Lead Manager will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, and the Company will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to the Lead Manager and will pay
the fees and expenses of such counsel. Notwithstanding the preceding sentence,
the Lead Managers will be entitled to employ counsel separate from counsel for
the Company and from any other party in such action if counsel for the Lead
Manager reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and the Lead Manager. In such event, the reasonable
fees and disbursements of no more than one such separate counsel will be paid by
the Company. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of the Lead Manager, which will not
be unreasonably withheld.

 

3.        The Company agrees to notify the Lead Manager promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by the Agreement.

 

4.        If for any reason the foregoing indemnity is unavailable to the Lead
Manager or insufficient to hold the Lead Manager harmless, then the Company
shall contribute to the amount paid or payable by the Lead Manager, as the case
may be, as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand, and the Lead Manager on the other, but also the
relative fault of the Company on the one hand and the Lead Manager on the other
that resulted in such losses, claims, damages or liabilities, as well as any
relevant equitable considerations. The amounts paid or payable by a party in
respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Lead Manager’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the Lead
Manager under the Agreement (excluding any amounts received as reimbursement of
expenses incurred by the Lead Manager).

 

 

 



5.        These Indemnification Provisions shall remain in full force and effect
whether or not the transaction contemplated by the Agreement is completed and
shall survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 

 

[The remainder of this page has been intentionally left blank.] 

 



 

 

 

  Very truly yours,       Maxim GROUP LLC       By:  /s/ Clifford A. Teller    
Name: Clifford A. Teller    

Title:   Executive Managing Director,

            Investment Banking

      Address for notice:   405 Lexington Avenue   New York, NY 10174  
Attention: James Siegel, General Counsel   Email: jsiegel@maximgrp.com



 

Accepted and Agreed to as of

the date first written above:

 

TITAN PHARMACEUTICALS, INC.     By:  /s/ Sunil Bhonsle     Name: Sunil Bhonsle  
  Title:   Chief Executive Officer          

 

Address for notice:

Titan Pharmaceuticals, Inc.

400 Oyster Point Blvd., Suite 505

South San Francisco, CA 94080

Attn: Chief Executive Officer

Email: sbhonsle@titanpharm.com

 

 

[Signature Page to Indemnification Provisions

Pursuant to Placement Agency Agreement]

between Titan Pharmaceuticals, Inc. and Maxim Group LLC]

 



 

